Citation Nr: 0012246	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for Hodgkin's lymphoma on the basis of active disease or 
treatment thereof.

2.  Entitlement to a rating in excess of 0 percent for 
residuals of Hodgkin's lymphoma.

3.  Entitlement to a rating in excess of 0 percent for a 
pulmonary restrictive defect.

4.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 for multiple, noncompensable service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in January 
1997 by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (MROC) in Wichita, Kansas, reducing 
the schedular evaluation assigned for the veteran's service-
connected Hodgkin's lymphoma from 100 percent to 0 percent, 
effective from April 1, 1997.  An appeal of that decision 
followed, and it is noted that the veteran in his substantive 
appeal of February 1997 specifically requested a hearing 
before the Board, sitting at the MROC; the veteran's request 
for a travel board hearing was withdrawn in writing in May 
1997.  The Board thereafter reviewed the veteran's claim in 
July 1997, remanding it to the MROC for additional 
development.  While the matter remained in remand status, the 
MROC in May 1999 granted entitlement of the veteran to 
service connection for a pulmonary restrictive defect, as a 
disability proximately due to Hodgkin's lymphoma, (when in 
fact the original grant of service connection for Hodgkin's 
lymphoma and assignment of a 100 percent rating was based, at 
least in part, upon the veteran's diminished pulmonary 
diffusional capacity) and assigned a 0 percent evaluation 
therefor, effective from April 1, 1997.  Also, the MROC 
denied entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 for multiple, nonservice-connected disabilities.  A 
supplemental statement of the case furnished to the veteran 
in May 1999 affirmed the reduction of the 100 percent rating 
for Hodgkin's lymphoma to 0 percent in the absence of active 
disease or treatment therefor and the assignment of a 0 
percent rating for residuals of the veteran's Hodgkin's 
lymphoma.  The case has since been returned to the Board for 
review. 

The issues of the veteran's entitlement to compensable 
ratings for residuals of Hodgkin's lymphoma and for a 
pulmonary restrictive defect and the issue of a compensable 
rating under 38 C.F.R. § 3.324  are addressed in the Remand 
portion of this document.


FINDINGS OF FACT

1.  The MROC's rating decision of January 1997, reducing the 
evaluation for Hodgkin's lymphoma from 100 percent to 0 
percent, is in conformity with the procedural requirements of 
38 C.F.R. § 3.105(e).  

2.  The veteran's Hodgkin's lymphoma was last subject to 
treatment in November 1994 and no active process or 
recurrence involving his Hodgkin's lymphoma is thereafter 
shown.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent schedular 
evaluation for the veteran's Hodgkin's lymphoma have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.1-4.7, 4.10, 4.117, Diagnostic Code 7709 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for restoration of a 100 percent rating for Hodgkin's 
lymphoma is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim that is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board notes that, in its July 1997 remand, in recognizing 
that right foot drop, decreased pulmonary diffusional 
capacity, and stress fractures secondary to osteopenia with a 
fishmouth deformity of the lower lumbar spine, had been 
associated with Hodgkin's lymphoma at the time of the MROC's 
initial grant of service connection, requested that the 
veteran be afforded a VA examination, with instructions to 
the examiner to render an opinion as to the presence or 
absence of those manifestations.  In addition, the examiner 
was to offer specific findings regarding the presence or 
absence of general weakness, fatigue, and joint swelling.  To 
the extent feasible, these actions were fully accomplished so 
as to permit the Board to address the merits of the 
restoration issue.  

As well, the Board requested that the veteran be contacted in 
order to locate any records of examination or treatment not 
already on file and to supply information as to his return to 
employment following the diagnosis and treatment of his 
Hodgkin's lymphoma.  The record identifies that the MROC 
wrote to the veteran in July 1997 at his then current address 
for the purpose of satisfying the Board's request, but the 
veteran failed to respond.  Lastly, the individual who signed 
the last Remand decision asked that the MROC readjudicate the 
claim for restoration based on all the evidence of record and 
all governing legal authority, including 38 C.F.R. § 3.343, 
without realizing that such provision had no applicability to 
the circumstances of this case.  See Rossiello v. Principi, 3 
Vet. App. 430, 433 (1992); see also Bennett v. Brown, 10 Vet. 
App. 178, 183 (1997).  As the MROC is shown to have 
readjudicated the claim in question pursuant to the Board's 
request, albeit without consideration of § 3.343, the RO did 
not duplicate the error and, consequently, the veteran was 
not misinformed as to the applicability of that provision.  
In view of the foregoing, and inasmuch as neither the 
veteran, nor his representative, has otherwise offered an 
allegation that the MROC failed to comply with the Board's 
directives on remand, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
such that further development regarding the restoration issue 
is not in order.  38 U.S.C.A. § 5107(b); see Stegall, supra.  

The veteran's entitlement to service connection for Hodgkin's 
lymphoma was granted by the MROC in a rating decision of 
April 1995.  At that time, a 100 percent evaluation was 
assigned, effective from April 1, 1995, under 38 C.F.R. 
§ 4.117, Diagnostic Code (DC) 7709.  In the body of such 
decision, the MROC noted that a right foot drop, decreased 
pulmonary diffusional capacity, and stress fractures 
secondary to osteopenia with a fishmouth deformity of the 
lower lumbar spine were associated with the veteran's 
Hodgkin's lymphoma.  The rating decision was based solely on 
service medical records, there having been no VA examination 
performed to that point in time.  

Service medical records indicate that, in April 1994, the 
veteran was diagnosed as having Clinical Stage IIB, nodular 
sclerosing Hodgkin's disease.  Numerous cycles of 
chemotherapy followed, including use of bleomycin.  Half-way 
through the fourth cycle, pulmonary function tests revealed a 
marked fall in diffusional capacity, which was considered to 
be due to bleomycin use, as well as the veteran's continued 
heavy smoking.  Because the veteran refused to stop smoking, 
bleomycin was discontinued and he was changed to a 
combination of other chemotherapy drugs.  After two more 
complete cycles of chemotherapy, he developed right-sided 
foot drop, which was felt to be secondary to Vincristine, 
another of his chemotherapy drugs.  The use of Vincristine 
was discontinued and the veteran eventually completed six 
complete cycles of chemotherapy with the remaining 
combination of drugs.  

During chemotherapy, the veteran also complained of low back 
pain.  X-rays of the back revealed a fishmouth deformity 
consistent with stress fractures from osteopenia, secondary 
to continued heavy tobacco abuse as well as chemotherapy.  
Treatment records note that the veteran was expected to 
recover from his lymphoma and that others with the same stage 
of disease treated with chemotherapy were cured 85 percent of 
the time.  X-rays taken in November 1994 were noted to be 
normal, with "no evidence of recurrent tumor."

On the occasion of a VA examination in July 1996 initiated by 
the MROC, the veteran reported that he had not received any 
post-service treatment for Hodgkin's lymphoma, and that there 
had been no evidence of any recurrence.  The veteran 
complained that, while his right foot drop had gradually 
improved, he still experienced occasional weakness when he 
would first start walking, but then his foot "would return 
to normal."  He also reported a ten-year history of chronic 
back pain that he stated had been worsened by his 
chemotherapy.  His respiratory complaint was of shortness of 
breath.

Examination of the veteran's neck in July 1996 revealed no 
adenopathy.  The chest was clear to percussion and 
auscultation, heart tones were good, and his heart rhythm was 
regular without a murmur.  The veteran's abdomen was soft.  
His liver, kidneys, and spleen were not palpable.  There were 
no palpable inguinal or axillary nodes present.  The 
veteran's patellar and Achilles reflexes were three plus and 
equal bilaterally, and there was no gross weakness in the 
lower extremities.  He was able to walk on his heels and toes 
without difficulty.  The examiner stated that the veteran 
appeared to be in remission in terms of the Hodgkin's 
lymphoma, that there had been no acute attacks, and that he 
had been last treated for his Hodgkin's lymphoma in November 
1994.  The diagnosis was of a history of Hodgkin's disease, 
treated with chemotherapy in 1994, with no evidence of 
recurrence.

In November 1996, the MROC proposed reducing the evaluation 
for the veteran's Hodgkin's lymphoma from 100 percent to 0 
percent, based on the results of the July 1996 VA 
examination.  The veteran was notified of the proposed 
reduction in November 1996, as well as of his rights to a 
pre-determination hearing and to submit additional evidence.  
In January 1997, the MROC reduced the evaluation to 0 
percent, effective from April 1, 1997.

Pursuant to the Board's remand in July 1997, the veteran was 
re-examined by VA in November 1997.  The examiner, who stated 
that he had not had access to the veteran's full medical 
records, noted that the veteran had received computed 
tomography (CT) scans in June 1996 and February 1997.  He 
stated that a pelvis and abdomen scan taken in June 1996 was 
negative, while a scan of the chest showed a small 
mediastinal lymph node that had improved from prior studies 
and was determined to be "below the threshold of 
significance according to the CT criteria."  The February 
1997 scan "showed that the veteran was in complete 
remission."  The examiner noted that the veteran had been 
scheduled for follow-up visits but had not kept his 
appointments.  The examiner reported that the veteran offered 
no complaints of fatigability, headaches or changes in 
vision.  There was no hypothyroidism and no thyroid surgery 
scars present, and no evidence of Addison's disease.  The 
examiner's determination was that the veteran's Hodgkin's 
disease was in full remission, based on the February 1997 CT 
findings.

Subsequently, VA treatment records dating to April 1995 were 
obtained and associated with the veteran's claims folder.  
Notations in April 1995 were to the effect that X-rays of the 
feet were negative, while X-rays of the lumbosacral spine 
showed mild osteopenia, but were otherwise negative.  A bone 
scan of the feet conducted in May 1995 resulted in a 
diagnosis of degenerative joint disease of both ankles and 
feet.  A number of CT scans of the chest, abdomen, and 
pelvis, were conducted on a monthly basis from June to 
November 1995; no abnormalities were detected.  In March 
1996, a pre-tracheal mass was detected.  This was excised and 
determined to be fatty connective tissue, not lymph node 
tissue; no fibrous capsule was noted.  In the biopsy report, 
it was stated that "no Hodgkin's cells or Reed-Sternberg 
cells are identified."  As reported in the November 1997 VA 
examination, discussed above, a June 1996 CT scan of the 
chest showed "small mediastinal lymph nodes which seem to 
have improved from prior examination, below the threshold of 
significance according to CT criteria."  

VA treatment records from June and July 1998 reveal that the 
veteran complained of weakness in the legs that had caused 
him to fall at home.  It was therein noted that the veteran 
had a history of Hodgkin's disease, and that there had been 
no evidence of the disease for the past four years.  
Treatment records from October 1998 continue to identify 
"Hodgkin's disease in remission."  

Because the November 1997 VA examination had not fully 
addressed the issues raised in the Board's remand order, a VA 
physician was requested to review the entire medical history 
contained in the veteran's claims file and to address the 
issues set forth in the remand.  The physician did not 
examine the veteran, but based his opinions on a review of 
the records and testing conducted following his chart review.  
In his February 1999 report, the physician noted that CT 
findings in February 1997 had shown no lymphadenopathy 
consistent with a recurrence of lymphoma.  It was the 
ultimate finding of the reviewing physician that the 
veteran's Hodgkin's lymphoma was in remission.  

On appeal, the veteran contends that the reduction effected 
by the MROC in the rating of his Hodgkin's lymphoma from 100 
percent to 0 percent all at once was too severe.  Other 
allegations are advanced, to the effect that such action was 
contrary to the evidence of record.

The Board notes at this juncture that disability evaluations 
are determined by the application of a schedule of ratings 
that is based on the average impairment of earning capacity 
resulting from service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  In this case, a 100 percent rating 
was assigned, effective from April 1995, for the veteran's 
Hodgkin's lymphoma under 38 C.F.R. § 4.117, DC 7709. 

Under DC 7709, a 100 percent evaluation is warranted for 
Hodgkin's disease when the disease is active or during a 
treatment phase.  According to the note following DC 7709, 
the 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local recurrence or 
metastasis, rating is to be undertaken on the basis of 
residuals.

The record reflects that the MROC's reduction of the 
veteran's 100 percent rating in this case satisfies the 
procedural requirements of 38 C.F.R. § 3.105(e), as well as 
those in DC 7709.  In this regard, it is noted that the 
mandatory VA examination required by DC 7709 was conducted in 
July 1996, and that based on the findings obtained by such 
examination, a proposal to reduce was effected by the MROC in 
November 1996.  Notice of the proposed reduction was 
furnished to the veteran in November 1996, wherein he was 
advised of his rights to contest the proposed reduction, to 
submit evidence and argument as to why the reduction should 
not be effected, and to be afforded a hearing and 
representation.  The reduction was not effected by the MROC 
until January 1997 and made effective April 1, 1997, in 
conformance with 38 C.F.R. § 3.105(e).

Unlike most diagnostic codes, DC 7709 contains a temporal 
component in the form of the above-cited note and, while the 
net effect of DC 7709 may be a lower percentage rating six 
months following the cessation of treatment, it is not a 
reduction in the rating for a singular condition; rather, it 
is the result of an award of a rating for active disease and 
treatment, followed by rating(s) based on residuals.  See 
Rossiello, Bennett, supra.  	In the present appeal, by 
operation of the note following DC 7709, the veteran's 100 
percent rating ceased six months following the existence of 
active disease or treatment and rating was then to be 
undertaken on the basis of residuals.  To that end, while the 
reduction undertaken seemingly was a total rating termination 
governed by 38 C.F.R. § 3.343, since the reduction was on the 
basis of the provisions of DC 7709 and the note following, 
such regulation is not found to be for application in this 
instance.  Rossiello, Bennett, supra.  For the same reasons, 
the provisions of 38 C.F.R. § 3.344 are not for application.  
This regulation pertains to reduction in ratings for 
disabilities which have been in effect for five years or more 
and those that have been in effect for less than five years.  
Accordingly, the Board concludes that restoration of the 
previously assigned 100 percent schedular evaluation is not 
warranted on the basis of active disease or treatment 
thereof.


ORDER

Restoration of a 100 percent evaluation for the veteran's 
service-connected Hodgkin's lymphoma as an active process or 
subject to treatment as such is denied.


REMAND

There remains for consideration the issues of the rating(s) 
to be assigned for the veteran's residuals of Hodgkin's 
lymphoma, effective from April 1, 1997, inclusive of the 
pulmonary restrictive defect for which a separate, 0 percent 
evaluation has been assigned by the MROC as of that date.  
The veteran avers that various residuals of either the 
disease itself or of its treatment, including weakness, 
fatigue, shortness of breath, back pain, swelling of multiple 
joints, and foot drop, warrant consideration in the ratings 
to be assigned.  Medical evidence, for example, shows that a 
report of spirometric studies conducted by VA in July 1996 
noted that the veteran's forced expiratory volume at one 
second (FEV-1) was 76 percent of the predicted value, and 
that the ratio of FEV-1 to forced vital capacity was 80 
percent; results from pulmonary function testing in February 
1999 demonstrated an FEV-1 of 63 percent of the predicted 
value.  See 38 C.F.R. § 4.97, Diagnostic Code 6604 (1999).  

While many of the claimed residuals were addressed by the VA 
examiner in his February 1999 report, there was some 
confusion as to an erythrocyte sedimentation rate, which was 
noted by the examiner to be mildly elevated, but "non-
specific."  As the Board is unable to determine what 
significance, if any, is to be accorded that finding, further 
medical input is found to be in order.  Such examiner 
likewise found that generalized weakness and fatigue may well 
be due to prior treatment of the veteran's lymphoma, but such 
were noted to be subjective complaints and difficult to 
evaluate.  Additional medical findings as to the nature and 
severity of the veteran's weakness and fatigue, as well as 
the current state of his pulmonary impairment, would likewise 
be of assistance.   

Lastly, of those residuals identified by the record, the MROC 
has not to date apprised the veteran of the rating criteria 
utilized by the RO to evaluate the various claimed residuals 
of his service-connected Hodgkin's lymphoma.  As such, 
further procedural development, as outlined below, is deemed 
to be in order. 

As further medical examination is advisable, the veteran's 
attention is directed to the following:

(a)  When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    
(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is needed.  Accordingly, this portion of 
the case is REMANDED to the MROC for the following:

1.  The MROC should contact the veteran 
and obtain an employment history since 
his treatment for Hodgkin's lymphoma 
terminated.  He also should submit 
evidence from any employer showing time 
lost from work due to his complaints of 
fatigue and weakness.  If any concessions 
were made to him due to the presence of 
these symptoms, it should be so noted.  
In addition, he may submit other evidence 
of the existence of these symptoms.  
Moreover, the names and addresses of all 
health care providers, both VA and non-
VA, who have treated him for Hodgkin's 
lymphoma or its residuals since his 
discharge from service should be provided 
the RO by the veteran.  Thereafter, the 
MROC should obtain legible copies of all 
records that have not already been made a 
part of the veteran's claims folder, 
including but not limited to, those 
generated at MROC in Wichita, Kansas.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic, neurological, general 
medical and pulmonary examination to 
determine the nature and severity of the 
residuals of Hodgkin's lymphoma.  The 
claims folder must be made available to 
the examiners for review prior to any 
examinations.  Each examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing, 
including X-rays, necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  If an examiner is 
unable to render any opinion requested, 
it should be so indicated on the record, 
and the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  If a question is asked with 
an underlined standard of proof, it would 
be helpful if the answer incorporate the 
enumerated standard of proof in the 
response.

The orthopedic examiner should be 
asked to describe any and all 
orthopedic residuals of the 
veteran's Hodgkin's lymphoma, to 
include joint swelling.  The 
presence or absence of back and/or 
musculoskeletal disability must be 
fully outlined, and a professional 
opinion is requested as to whether 
it is at least as likely as not that 
any identified disability is a 
residual of the veteran's inactive 
Hodgkin's lymphoma or treatment 
therefor.  

The orthopedic examiner must 
determine whether any joint 
disability, which is found to be a 
residual of the veteran's Hodgkin's 
lymphoma or treatment therefor, 
exhibits weakened movement, excess 
fatigability or incoordination.  If 
feasible, any determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis of each affected joint due 
to any weakened movement, excess 
fatigability or incoordination.

The orthopedic examiner should be 
asked to express an opinion as to 
the presence or absence of objective 
signs of pain of any affected joint 
attributable to Hodgkin's lymphoma 
or treatment thereof, and whether 
pain of any involved joint could 
significantly limit functional 
ability during flare-ups or when 
each affected joint is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups of each involved 
joint.  

The general medical examiner is 
requested to offer a professional 
opinion as to the significance of an 
erythrocyte sedimentation rate of 55 
in February 1999, previously 
described by a VA medical 
professional as "non-specific," 
and, specifically, whether such 
laboratory reading is a indicative 
of disability.  As well, it is asked 
that the examiner offer an opinion 
as to whether it is at least as 
likely as not that any existing 
general medical disability is a 
residual of the veteran's Hodgkin's 
lymphoma or treatment therefor.  The 
general medical examiner should note 
whether there is any objective 
evidence of fatigue or weakness; 
and, if so, whether it is at least 
as likely as not that any such 
symptom is a manifestation of 
service connected residuals of 
Hodgkin's lymphoma.  The severity of 
any such symptoms should be 
discussed.

The pulmonary examiner should assess 
the nature and severity of the 
veteran's service-connected 
pulmonary restrictive defect and any 
other respiratory-related residual 
of his Hodgkin's lymphoma or 
treatment therefor.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current 
complaints, as well as a 
comprehensive clinical evaluation 
and all diagnostic testing, 
including pulmonary function studies 
and Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)), necessary 
to determine the full extent of all 
disability present.  Findings from 
each such study must be set forth in 
detail.  All applicable diagnoses 
must be fully set forth.

The pulmonary examiner is asked to 
note whether the veteran's maximum 
exercise capacity is less than 15 
ml/kg/min oxygen consumption, or 15 
through 20 ml/kg/min oxygen 
consumption, and whether there is 
any associated cardiac or 
respiratory limitation; whether 
there is present cor pulmonale, 
right ventricular hypertrophy, or 
pulmonary hypertension; and whether 
outpatient oxygen therapy is 
required. 

The neurological examiner should 
determine if there is objective 
evidence of footdrop or any other 
neurological disability which is at 
least as likely as not a 
manifestation of service connected 
residuals of Hodgkin's lymphoma or a 
result of any treatment thereof.  If 
so, a diagnosis should be provided 
as well as to the nerve affected, 
all manifestations and the degree of 
severity of the manifestations.  

If the examiner is unable to render 
any opinion requested, it should be 
so indicated on the record and the 
reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be set forth 
for the record.

3.  Upon the completion of the requested 
development, the MROC should then 
readjudicate the veteran's claims for 
increased ratings for all indicated 
residuals of Hodgkin's lymphoma and for a 
pulmonary restrictive defect, based on 
all the evidence of record and all 
governing legal authority.  In the event 
that a 0 percent rating continues to be 
assigned for all service-connected 
disabilities, the MROC should determine 
whether a 10 percent rating is assignable 
under 38 C.F.R. § 3.324 on the basis of 
multiple, noncompensable service-
connected disabilities which clearly 
interfere with normal employability.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
setting forth all residuals of the 
veteran's Hodgkin's lymphoma and the 
rating criteria under which such 
residuals and the pulmonary restrictive 
defect have been evaluated.  The veteran 
and his representative should then be 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  He 
is free to submit any additional evidence and/or argument on 
those matters remanded to the MROC by the Board.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  

		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


